IN THE COURT OF APPEALS OF IOWA

                                      No. 15-1411
                                Filed October 14, 2015


IN THE INTEREST OF P.R.,
Minor Child,

K.M., Mother,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Scott County, Mark R. Fowler,

District Associate Judge.



       A mother appeals from a permanency order. AFFIRMED.



       Steven W. Stickle of Stickle Law Firm, P.L.C., Davenport, for appellant

mother.

       Thomas J. Miller, Attorney General, Bruce Kempkes, Assistant Attorney

General, Michael Walton, County Attorney, and Julie Walton, Assistant County

Attorney, for appellee State.

       Carrie Coyle of Carrie E. Coyle, P.C., Davenport, guardian ad litem for

minor child.

       Jean Capdevila, Davenport, attorney for minor child.



       Considered by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                               2


POTTERFIELD, Judge.

          A mother appeals a permanency order. On our de novo review, we affirm

the order changing the permanency goal to Another Permanent Planned Living

Arrangement.

I. Background Facts.

          P.R., born in 1999, came to the attention of the department of human

services (DHS) after he was arrested for theft in July 2014. DHS was not able to

locate the child’s parents. An emergency removal order was entered and P.R.

was placed in foster care.

          The mother was eventually contacted via email.1 She was in Georgia.

Notes from an August 12, 2014 family team meeting indicate the mother

participated via telephone. P.R. was present and expressed his desire to remain

in the foster home in Iowa and go to school. The mother indicated she had

limited funds. The goal of services was listed as reunification of mother and son,

and if reunification could not occur, an alternate route could be Another

Permanent         Planned     Living    Arrangement       (APPLA),      guardianship,       or

termination/adoption. The case plan called for mother to find stable housing.

          A child in need of assistance (CINA) hearing was held on September 30,

2014.      The mother participated by telephone.            After the hearing, the court

concluded P.R. was a CINA, finding:

          [T]he mother left the child, 15 years of age, with a substitute
          caretaker in December of 2013. The mother has not had any
          contact with the caretaker and instead communicates with the
          caretaker through Facebook or e-mail with the [caretaker’s son].
          [The mother] has not provided financial or emotional support for

1
    The father was not located and did not participate in the juvenile court proceedings.
                                        3


      [P.R.] There has been no direct contact with the mother and son,
      or between the mother and the caretaker. The mother did not
      provide any guardianship papers or any other documents so that
      [the caretaker] would be able to provide for [P.R.] Since that
      occurred, [the caretaker] has kicked [P.R.] out of her home leaving
      [P.R.] homeless, and he was placed in foster care.
             After leaving the child with the substitute caretaker, [the
      mother] moved to Georgia. [P.R.] was not aware as to why his
      mother moved to Georgia. [The mother] has not maintained
      contact with [P.R.], instead she has communicated sporadically
      with [P.R.’s friend] through Facebook or e-mail.        During [the
      mother’s] confusing testimony it came out that she had lived in lowa
      with . . . Crawford. Crawford had a DHS finding of sexual abuse
      against one of [the mother’s] children. [The mother] testified that
      she kicked him out of the residence after that finding. She now
      lives with Crawford in Georgia.
             It was clear from the testimony provided by [the mother] that
      [P.R.] was abandoned, neglected, that [the mother] has not
      provided the food, clothing, and shelter. [The mother] has provided
      no degree of care of supervising of [P.R.]. It was also clear from
      [the mother’s] testimony that she may not have the mental capacity
      to provide proper care for [P.R.].

      A November 2014 DHS report noted the mother was then living in South

Carolina with a family member but was hospitalized for pneumonia. P.R. had

been expelled from school and was struggling with substance abuse and mental

health issues.

      On December 2, 2014, a dispositional hearing was held.             The mother

participated by telephone. In the dispositional order, the court noted P.R. had

attempted suicide in October and was diagnosed with situational depression.

DHS was recommending the child cooperate with substance abuse, mental

health, educational, and juvenile court services. The court approved the case

plan, ordered the mother to follow through with the case plan—which included a

psychological evaluation, and ordered the child remain in foster care.
                                        4


       In January 2015, a foster care review board hearing was held. The report

includes the following notations:

               Steve Stickle (mother’s attorney) reported today that . . .
       (mother) called and left him a message on January 5, 2015. He
       called her back and left a couple of messages. He has not heard
       back from her. Steve said [the mother] is trying to find stable
       housing. She wants [P.R.] back. [The mother] was having some
       health issues is late October to early December 2014. He said [the
       mother] had pneumonia. Steve said he does not know the status of
       [her] psychological evaluation. He said shortly after the Court
       ordered it she was hospitalized.
               Amy Huntington (DHS) reported today that she talked to [the
       mother] on January 5, 2015. As of then, [the mother] was still
       looking for low income housing in both South Carolina and Georgia.
       The problem she is having is that she does not have photo
       identification. This is delaying her getting housing and a PO Box.
       [The mother] reported to Amy that she has contact via phone and
       Facebook with [P.R.] The foster parents report phone calls are not
       very lengthy and can be upsetting to [P.R.] He does not verbalize
       this they can just tell by his mood. . . .
               Amy said at the last Family Team Meeting, [the mother]
       participated via phone. [The mother] said she does not feel she is
       kept in the loop regarding [P.R.]; or timely [sic]. Amy said she
       suggested [the mother] call the foster parents to get updates. Amy
       then said unless she calls or emails [the mother], she does not hear
       from her. Amy believes the reason she heard from [the mother] on
       January 5, 2015, was because Amy sent her an email about
       [P.R.’s] stability staffing, then [the mother] called.
               Amy said [P.R.] does not want to move to Georgia or South
       Carolina. He wants to stay where he is. He wants to stay in the
       home he is in. He told his foster parents he feels like a family. He
       is bonding with the foster family and extended family and they are
       to him.

The board did not support reunification as a goal noting the mother’s lack of

stable housing and P.R.’s expressed desire to stay with the current foster family

until he reached eighteen. The board did support P.R.’s current placement.

       A family team meeting was held on February 17, 2015, at which the foster

parents reported P.R. was having mental health and behavioral issues, including

researching ways to self-harm. The foster parents had given DHS a ten-day
                                          5


notice to have P.R. removed from the home but were willing to have him return if

he received appropriate help.

       On February 25, 2015, the dispositional order was modified and P.R. was

placed in a youth shelter pending an available opening in a Psychiatric Medical

Institution for Children (PMIC) facility. P.R. attempted suicide while in the shelter;

he was placed in a PMIC on March 6.

       A March 4, 2015 foster care review report noted the mother was informed

“a large hurdle for [the mother] is that an [Interstate Compact for the Placement

of Children] ICPC study cannot be done because of [the mother] not having

stable housing.” The board again noted it did not support the goal of family

reunification. “The [board] recommends the Permanency Goal be changed to

APPLA.”

       A March 9, 2015 DHS report to the court indicated the mother was “still

residing in South Carolina with a friend until she can secure her own housing.”

The mother became aware on March 4 (at the foster care review hearing) that

she was to have a psychological evaluation, and DHS had not yet “had an

opportunity to locate a facility in her area to conduct the evaluation.” It was also

reported that DHS had not been able to request an ICPC home study “due to [the

mother’s] current housing situation.”

       A review hearing was held on March 17, 2015. The mother participated

by telephone.    The juvenile court entered a review order on April 9, finding

“reasonable efforts have been made to prevent placement of the child out of the

parental home.” The court ordered the child remain in the custody of DHS with

placement in a recovery center.
                                          6


       A June 30, 2015 DHS report to the court indicated the mother “is still

residing in South Carolina with a friend” and had reported “she is actively looking

for housing and has been approved for a housing program” and had started a

part-time job. An ICPC study had not been requested.

       A permanency hearing was held on July 23, 2015. Social worker Amy

Huntington testified that DHS was recommending APPLA because P.R. could not

be returned home; his mother “resides in the state of South Carolina and, to my

knowledge is homeless, and so the Department has not been able to request an

interstate compact for placement.” Moreover, P.R. “wants to stay in Iowa, and

wants to reside with the current foster parents.” She testified P.R. was very

bonded with the foster parents, who had played an active role in his treatment

and would ensure he continued to receive recommended services. Huntington

testified APPLA would allow P.R.’s continued participation in behavioral health

services, mental health services, and substance abuse treatment.

       The mother testified that she was currently living in South Carolina in a

shelter looking for a residence. She stated she had received a call from an Iowa

apartment complex stating they had placed her name on a waiting list but “I

cannot come up there and look at an apartment, and I wouldn’t have any place to

stay if I was there, so it’s just kind of hard.” She testified that if given more time

to get housing she would be willing to ensure P.R. would get the services he

needs while in her care. “I most definitely would. Even if I have to go back to

Davenport because [P.R.] doesn’t want to move here . . . .” The mother stated

she tries to contact P.R. weekly or at least every other week. She asked for
                                        7


additional time to gain housing and she asked that she and P.R. receive family

therapy.

       P.R.’s attorney informed the court per P.R.’s request that P.R. wanted to

stay in Iowa with his foster family and that he was not interested in participating

in family therapy with his mother.

       The court entered its permanency order on August 6, 2015, changing the

permanency goal to APPLA as recommended by DHS and the guardian ad litem.

       On appeal, the mother argues reasonable efforts have not been made to

reunify mother and child, and that the court should have granted her an

additional six months to obtain stable housing.

II. Scope of Review.

       We review permanency rulings de novo. In re A.A.G., 708 N.W.2d 85, 90

(Iowa Ct. App. 2005).

III. Discussion.

       The juvenile court noted the mother’s complaints about services:

               [The mother] complained during the hearing that the
       Department of Human Services has not provided her any services.
       The Department of Human Services has not been able to request
       an interstate compact for the placement of children home study for
       [the mother] due to her current housing situation. In addition, [the
       mother] has provided no relatives for the Department to explore as
       possible placement options. [The mother] has not seen [P.R.] since
       she left Iowa. When [the mother] left, she had not even spoken to
       [the person with whom she left P.R.] about caring for [P.R.] She
       had just discussed [the person] caring for [P.R.] through [the
       person’s] son. The Court also notes that at one point [the mother]
       turned down an opportunity to have an apartment . . . in Davenport.
       The following services have been provided to the family: family
       team meetings, family foster care, substance abuse evaluation and
       treatment, shelter placement, placement in a PMIC, and stability
       staffing. These constitute reasonable efforts by the Department to
       prevent removal of the child from the parental home.
                                        8


      We are not convinced the mother’s complaints about services were timely;

they were not expressed to the court until the permanency hearing. See id. at 91

(“The Department has an obligation to make reasonable efforts toward

reunification, but a parent has an equal obligation to demand other, different, or

additional services prior to a permanency or termination hearing.”); see also In re

C.B., 611 N.W.489, 495 (Iowa 2000) (“This case emphasizes the critical need for

services to be implemented by the DHS early in the intervention process and for

the parents to actively and promptly respond to those services, as well as to

voice any problems with services so changes or corrections in the case plan can

be made.”).   In any event, we agree with the juvenile court that under the

circumstances presented, the mother’s extended absence from the child’s life,

and the child’s needs and expressed wishes, the child’s best interest lies in the

permanency order entered. We therefore affirm.

      AFFIRMED.